Citation Nr: 1549893	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-17 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 60 percent from October 29, 2012, forward, for bronchial asthma (asthma).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 2010 to November 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Board remanded this case in January 2015 for further development.  It now returns for appellate review.


FINDING OF FACT

Since October 29, 2012, the Veteran's asthma has not been manifest by an FEV-1 (Forced Expiratory Volume in one second) less than 40 percent of predicted value, FEV-1/FVC (Forced Vital Capacity) less than 40 percent, or required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent for asthma have not been met from October 29, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.97, Diagnostic Code 6602 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

Because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, a January 2011 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records identified by her have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  She has not identified any other records or evidence she wished to submit or have VA obtain.  

An adequate VA examination was performed in May 2015 and an addendum VA medical opinion was obtained in June 2015.  The examination report and addendum opinion include consideration of the Veteran's medical history and set forth all pertinent findings, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  There is no evidence indicating that there has been a material change in the severity of the Veteran's asthma since the last examination.  See 38 C.F.R. § 3.327(a) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the duty to assist is satisfied.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board remanded this case in January 2015 for further development.  There has been substantial compliance with the mandates of the remand and the Board will proceed with appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 


II. Analysis

The Veteran claims entitlement to a rating in excess of 60 percent effective from October 29, 2012 to the present for asthma.  In a March 2014 rating decision, the Regional Office (RO) assigned a 30 percent rating for the Veteran's asthma effective November 24, 2010, a 100 percent rating from February 6, 2012 to October 29, 2012, and a 60 percent rating thereafter.  In a March 2014 statement the Veteran stated she was satisfied with the 30 percent rating, but stated that her 100 percent rating should not have been reduced to a 60 percent rating.  Rather, she stated that her 100 percent rating should continue to the present.  For the following reasons, the Board finds that the criteria for an increased rating for asthma are not satisfied. 


VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part 4 - Schedule for Rating Disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that there is no basis for drawing a distinction between initial ratings and increased-rating claims for applying staged ratings); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  In this case, the Veteran has expressly limited appeal to the evaluation assigned as of October 29, 2012.  

The Veteran's asthma is rated under 38 C.F.R. § 4.97, DC 6602, which pertains to asthma.  Under DC 6602, a 100-percent rating is assigned when pulmonary function tests (PFT's) show an FEV-1 (Forced Expiratory Volume in one second) less than 40 percent of predicted value, or FEV-1/FVC (Forced Vital Capacity) less than 40 percent, or when asthma requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 38 C.F.R. § 4.97, DC 6602 (2015).  A 60-percent evaluation is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or when there is at least monthly visits to a physician for required care of exacerbations, or when intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are prescribed.  Id.  A 30-percent rating is assigned for an FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or when asthma requires daily inhalation or oral bronchodilator therapy, or daily inhalational anti-inflammatory medication.  A 10-percent rating is assigned for an FEV-1 of 71 to 80 percent, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

In a May 2015 VA examination, the examiner concluded that the Veteran's respiratory condition does not require the use of oral or parenteral corticosteroid medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  Rather, the examination and review of the Veteran's VA medical records revealed that her respiratory condition was successfully managed by inhaled medications including daily inhaled bronchodilator and anti-inflammatory therapy.  The May 2015 examiner also reviewed a 2012 pulmonary function test (PFT) that she felt accurately reflected the Veteran's current pulmonary function.  The PFT results revealed a FEV-1 of 113 percent predicted pre-bronchodilator and a FEV-1 of 121 percent post-bronchodilator.  The FEV-1/FVC pre-bronchodilator was 77 percent.  Post-bronchodilator, the FEV-1/FVC was 82 percent.  

In June 2015, another VA examiner reviewed the Veteran's medical records and the May 2015 examination.  The June 2015 VA examiner concluded that the Veteran does not require the use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  Rather, the examiner opined that the Veteran was only treated with an inhaled combination of non-systemically absorbed corticosteroids and long acting beta2 agonists, nasal topical non-systemically absorbed corticosteroids, oral non-steroidal anti-inflammatories (Montelukast), and oral second and third generation anti-histamines for her allergic rhinitis and moderate persistent asthma.

In reaching that determination, the examiner reviewed reports from several different providers that examined the Veteran beginning in 2012.  He stated that the Veteran was treated for asthma and rhinitis in June 2012 with asthma described as severe persistent asthma.  The Veteran was prescribed a Dulera inhaler, an Albuterol rescue inhaler, Montelukast tablets to be ingested before bed, Zyrtec tablets to be taken daily, and Flonase nasal spray to be taken daily.  

The June 2015 VA examiner reviewed a treatment report from March 2013 in which the Veteran was treated for asthma and allergic rhinitis with asthma described as moderately persistent asthma with an Asthma Control Test (ACT) score of 14.  To manage her condition, the Veteran was prescribed Advair 500/50 with one inhalation twice a day, she was continued on the Albuterol rescue inhaler and the Montelukast tablet ingested before bed, and was given Fexofenadine to take orally each day.  

The examiner also reviewed a treatment report from January 2015.  According to the report, the Veteran was again treated for asthma/allergic rhinitis with asthma described as moderately persistent with an ACT score of 19.  She was continued on Advair but reduced to 250/25 dosage with one inhalation twice a day, continued on the Albuterol and the Montelukast, was started on Astelin nasal spray taken daily, and directed to take Zyrtec tablets before bed.  

Based on the record, the VA examiner concluded that the Veteran's asthma does not require the use of systemic corticosteroids or immune-suppressive medications.  Because both the May 2015 and June 2015 VA opinions were rendered by medical professionals who reviewed the Veteran's medical records and provided reasoned opinions based on their findings, the Board assigns them significant probative value.  

The Board has considered the Veteran's argument that the medications she takes for her asthma satisfy the criteria for a 100 percent rating, but finds that it does not support the claim.  Specifically, she asserted in March 2014 that "an additional review of [her] medical records will indicate the daily use of prescribed inhaled corticosteroids, and Singulair among other medication to control the degree of my asthma," and "[a]ccording to the VA schedule of ratings, the final evaluation should be granted at 100 [percent], effective June 8, 2012, as a high daily dosage of Advair [] inhaler is necessary to control and treat my asthma, as well as Singulair Albuterol."  

The Veteran's only supportive reasoning is that her prescribed medication is an inhaled corticosteroid.  While her medication is classified as a corticosteroid, it is not a systemic oral or parenteral high-dose corticosteroid as required by DC 6602, as shown by the findings of the June 2015 VA examiner based on a review of the medications prescribed for the Veteran's asthma during the pendency of this claim.  Her lay opinion that her medications qualify as oral or parental high dose corticosteroids or immuno-suppressive medication is outweighed by the more probative VA medical opinions to the contrary, which were rendered by medical professionals based on their own expertise and review of the medical records and history specific to the Veteran.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  The evidence of record, including the VA treatment records, does not otherwise indicate that the Veteran's medications qualify as oral or parental high-dose corticosteroids or immuno-suppressive medication, or that she has been prescribed such during the time frame under review. 

Finally, the Veteran's PFT results do not support a rating greater than 60 percent as of October 29, 2012.  The evidence shows that the Veteran's asthma has not been productive of FEV-1 (Forced Expiratory Volume in one second) less than 40 percent of predicted value, or FEV-1/FVC (Forced Vital Capacity) less than 40 percent.  Rather, the May 2015 VA examination report reflects that recent PFT results showed capacity at FEV-1 of 113 percent predicted pre-bronchodilator and a FEV-1 of 121 percent post-bronchodilator.  Her FEV-1/FVC pre-bronchodilator was 77 percent and post-bronchodilator, the FEV-1/FVC was 82 percent.  Therefore, the PFT results do not support a rating in excess of 60 percent from October 29, 2012.  See 38 C.F.R. § 4.97, DC 6602 (2015). 

In sum, because the Veteran's asthma has not been manifested since October 29, 2012 by FEV-1 less than 40 percent of predicted value, or FEV-1/FVC less than 40 percent, or the requirement of the daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications, the criteria for a rating greater than 60 percent have not been met or more nearly approximated.  See id.

The evidence shows that the Veteran's asthma has not met or more nearly approximated the criteria for a rating greater than 60 percent at any point since October 29, 2012, for the reasons explained above.  Rather, it has more nearly approximated the criteria for a 60 percent rating throughout this period.  Thus, staged ratings are not appropriate for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

As there is no evidence or assertion of unemployability related to the Veteran's asthma during the time frame under review, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of the claim is the issue of entitlement to TDIU based on that disability). 

The evaluation of the Veteran's asthma does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's asthma with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, her asthma is manifested by reduced pulmonary functioning and the need for inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  These manifestations are contemplated by DC 6602, whose criteria are based on the degree of impaired pulmonary functioning, as measured by FEV-1 and FEV-1/FVC, and the type and frequency of medication prescribed.  Thus, there are no manifestations of the Veteran's asthma not accounted for in evaluating it under the schedular criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's asthma for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

The Board notes that in Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the case should be referred for extraschedular consideration.  As only the evaluation of the Veteran's asthma is on appeal before the Board, and as all symptoms and functional impairment associated with it have been considered, referral for extraschedular consideration based on the combined effects of other service-connected disabilities is not warranted, as they are not within the scope of this appeal. 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating greater than 60 percent for asthma as of October 29, 2012 is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 60 percent from October 29, 2012, forward, for bronchial asthma is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


